Citation Nr: 0116622	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that the veteran was not eligible for VA 
improved pension benefits as his income exceeded the pension 
income limit.


REMAND

Generally, basic entitlement to VA nonservice-connected 
improved pension benefits exists if the veteran had 
qualifying service (a veteran who served during wartime), is 
permanently and totally disabled from nonservice connected 
disability, and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. §§ 1521 (West 1991); 38 C.F.R. 
§ 3.3(a)(3) (2000).

Effective December 1, 1998, the maximum annual rate of 
improved pension for a veteran with two dependents was 
$12,993.  See 38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part 
I, Appendix B (Change 31, September 27, 1999).  The record 
reflects that the veteran has two minor children.

As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.23, 
3.271(a) (2000).  Specifically excluded from income are 
certain unreimbursed medical expenses, including expenses 
incurred on behalf of children.  38 C.F.R. § 3.272(g) (2000).  

The veteran submitted an application for VA improved pension 
benefits (VA Form 21-526) in October 1999, in which he 
indicated that he was then in receipt of no income from any 
sources, but did note that he had applied for Social Security 
Administration (SSA) benefits, and that a decision was 
pending.  In a November 1999 statement responding to a RO 
letter requesting income information, the veteran indicated 
that he was entitled to retirement income but that the 
monthly benefit goes towards child support.  Attached to this 
statement was a photostatic copy of a check in the amount of 
$0 made out to the veteran from a police department.  A 
statement attached to the check indicates that the full 
monthly net amount of $1,157.02 (about $13,884 per year) goes 
toward child support (it is apparent that this is in the form 
of an ordered or agreed upon garnishment).

Based on this information, the veteran's claim was denied as 
his actual countable annualized income was excessive for the 
receipt of improved pension benefits.  The veteran appealed 
this determination.  

In August 2000, a copy of a separation agreement between the 
veteran and an ex-spouse - which was incorporated into their 
August 1991 divorce decree - was associated with the record.  
In it, the veteran agreed to pay one-half of all health and 
medical care expenses of his minor children that are not 
covered by insurance, and in an August 2000 letter, his ex-
spouse indicated that the veteran's child support payments 
were increased because of medical, dental, and eye care 
appointments.  No specific figure was indicated.   

The Board is of the opinion that further development in this 
case is necessary prior to appellate adjudication.  
Specifically, information regarding any unreimbursed medical 
expenses paid by the veteran on the children's behalf should 
be obtained, as this such could lower the veteran's income to 
the point where he is entitled to improved pension benefits.  
However, it should also be determined whether the veteran is 
now in receipt of SSA benefits (which may have the opposite 
effect), and if so, how much.  

Finally, it is pointed out that Congress recently amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to reflect that VA has a duty to assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should provide the veteran and 
his representative with an Improved 
Pension Eligibility Verification Report 
(EVR) in order to obtain accurate 
information as to the veteran's current 
net worth and income.  It should be 
specifically indicated whether the 
veteran is in receipt of SSA benefits, 
and if so, when he began receiving same.

2.  The veteran should also be asked to 
provide information regarding any 
unreimbursed medical expenses incurred in 
1999 and thereafter, to include expenses 
paid on behalf of his minor children, and 
such information should be reported on a 
Medical Expense Report; the veteran 
should indicate, if such is the case, 
what part of his child support payments 
specifically represent (or represented) 
unreimbursed medical expenses.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  Following completion of the 
foregoing, the RO should again consider 
the claim of entitlement to VA improved 
pension benefits on the basis of all 
pertinent evidence of record and legal 
authority.  The RO should provide clear 
reasons and bases for its determinations, 
addressing all concerns noted in this 
REMAND.  

6.  If this claim remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




